Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT, dated as of October 19, 2016, is entered into by
and between WinnerOption Ltd., a company organized and existing under the laws
of the State of Israel (the “Company”), and the subscribers identified on Annex
A hereto (each a “Subscriber” and together, the “Subscribers”).

 

WITNESSETH

 

WHEREAS, the authorized capital stock of the Company consists of 100,000
ordinary shares (the “Ordinary Shares”) out of which 20,000 Ordinary Shares have
been issued prior to the date hereof as specified in Annex A hereto; and

 

WHEREAS, the Company desires to issue and sell to each Subscriber, and each such
Subscriber, severally and not jointly, desires to subscribe to and accept from
the Company, such number of Ordinary Shares set forth opposite each such
Subscriber’s name on Annex A upon the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the above, the parties hereby agree as
follows:

 

1.       The Company agrees to issue and sell to each Subscriber, and each
Subscriber, severally and not jointly, agrees to subscribe to and purchase from
the Company, such number of Ordinary Shares set forth opposite each such
Subscriber’s name on Annex A for the consideration set forth on Annex A.

 

2.       The Company agrees to deliver to each Subscriber a certificate
representing the Ordinary Shares being subscribed to by such Subscriber, which
Ordinary Shares represented by such certificate shall be duly authorized,
validly issued, fully paid and nonassessable. Any certificate issued hereunder
shall be properly legended to reflect any restrictions on transfer thereof under
applicable securities law and/or the Company’s organizational documents. Each
Subscriber shall have executed and delivered the Stockholders Agreement in the
form attached hereto as Annex B on the date hereof.

 

3.       The Company represents and warrants that the Ordinary Shares, when
issued, will be duly authorized, validly issued, fully paid and nonassessable.

 

4.       Each Subscriber represents, solely as to itself, as follows:

 

(a)        Such Subscriber hereby confirms that the Ordinary Shares to be
acquired by such Subscriber will be acquired for investment for such
Subscriber’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, such Subscriber further
represents that such Subscriber does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of
such Ordinary Shares.

 



 



 

(c)       Such Subscriber believes it has received all information it considers
necessary or appropriate for deciding whether to acquire the Ordinary Shares.

 

(d)       Such Subscriber understands that no public market now exists for the
Ordinary Shares, and that the Company has made no assurances that a public
market will ever exist for the Ordinary Shares.

 

(g)       Such Subscriber is a sophisticated person with respect to the
acquisition of the Ordinary Shares.

 

5.      General Provisions.

 

(a)       This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter contained herein and supersedes all
prior oral or written agreements, if any, between the parties hereto with
respect to such subject matter and, except as otherwise expressly provided
herein, is not intended to confer upon any other person any rights or remedies
hereunder. Any amendments hereto or modifications hereof must be made in writing
and executed by each of the parties hereto.

 

(b)       This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York without giving effect to conflict of laws
principles.

 

(c)       This Agreement may be executed in any number of counterparts and each
of such counterparts shall be deemed to be an original, and such counterparts
shall together constitute but one and the same instrument and shall bind all
parties signing such counterpart.

  

 

[Signature Page Follows]

 





 

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed and delivered this Subscription
Agreement as of the date first written above.

 



  WINNEROPTION LTD.         By:                            Name:     Title:    
      EZTD, Inc.         By:                Name:     Title:     Address for
Notice:

 



 

 

ANNEX A

 

Subscriber  No. of Ordinary Shares   Percentage of Outstanding Ordinary Shares  
Consideration                EZTD, Inc.   4,996    19.99%  Contribution of IP to
the Company in the value of USD 724,000, and the provision of USD 276,000 in
cash to the Company at such times after the date hereof as determined by EZTD,
Inc. in consultation with the Company.

 

Shares issued prior to the date of the Subscription Agreement:

 

Shareholder  No. of Ordinary Shares   Percentage of Outstanding Ordinary Shares
following the issuance of shares to the Subscriber  Shimon Citron   16,250  
 65.01% Yariv Citron   2,500    10% Tomer Arzuan   500    2% In trust   750  
 3%

 



 

 

Annex B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 